Citation Nr: 1129376	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  11-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Baptist South Medical Center, for the period extending from November 18, 2010, to November 19, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service in the US Air Force from January 1950 to September 1953, and from September 1957 to October 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a determination of the VA Medical Center (VAMC), located in Gainesville, Florida.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Medical Center in Gainesville.  VA will notify the Veteran if further action is required.


REMAND

On November 18, 2010, while at home, the Veteran experienced dizziness, weakness, and some confusion.  He was subsequently brought to hospital via an ambulance.  Upon entry into the emergency room, he was treated for a possible cerebrovascular accident since he had, in the past, experienced such an event.  He was admitted for observation and neurological testing.  He was then released from hospital on November 19, 2010.  

Following his treatment, a claim for payment or reimbursement of medical expenses was submitted.  A review of the record reveals that the Gainesville VAMC has denied his claims for payment of the treatment extending from 18 November to 19 November, of 2010.  In denying the Veteran's claim, the VAMC has said that reimbursement was not authorized for certain expenses because the Veteran had other health coverage (Medicare Part A).  The record indicates that the Veteran, at the time of the emergency room and subsequent hospitalization, was not in receipt of a 100 percent disability rating for any of his disabilities, conditions, or disorders.  In fact, the Veteran is not in receipt of VA compensation payments for any disorder, disability, or disease.  

A further review of the record provided to the Board by the VA Medical reveals that it is unclear as to what inpatient expenses had been paid or covered by Medicare Part A, and what expenses were not paid.  Accordingly, remand is appropriate so that it can be determined whether the Veteran has any outstanding medical expenses for emergency and inpatient care, and, if so, whether the the Veteran is or is not entitled to reimbursement from VA.

In other words, if it is determined that some portion of the Veteran's medical expenses have not been paid as a result of his coverage by Medicare Part A, the Veteran may be eligible for reimbursement for these expenses by the VA.  However, before an overall determination can be made, it must be determined whether the Veteran has any outstanding medical expenses.  In that regard, the Board notes that VA paid the ambulance fee at the M/B rate and that it is noted in a November 2010 VA document that the ancillaries (physicians' portion) should be paid by VA.  However, it is unclear from the record whether this was accomplished.  In this regard, the Veteran should also be contacted for information pertaining to expenses that were not paid or reimbursed.  

In addition, the notification letter dated in November 2010 informing the Veteran that his claim for VA payment for medical services rendered at Baptist South Medical Center had been denied is not of record.  This should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the duplicate combined health care record the November 2010 letter to the Veteran notifying him that his claim for payment or reimbursement of medical expenses at Baptist South Medical Center had been denied.  

2.  Contact the Veteran and request that he provide information, which may include billing statements and invoices, concerning the medical expenses pertaining to the November 2010 hospitalization that have not yet been paid by either Medicare Part A or VA.  

3.  Thereafter, the Gainesville VAMC should document in writing what expenses have been paid as a result of the Veteran's enrollment in Medicare Part A, what expenses were paid or reimbursed by VA and in what amounts, and what medical expenses have not been paid or reimbursed as of this date and the reasons therefore.  The results obtained by the VAMC should be included in the duplicate combined health care record for review.

4.  The VAMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



